Memorandum by the Court. Appeal by the claimant from a decision of the Unemployment Insurance Appeal Board which denied him benefits on the ground that he had voluntarily left his employment without good cause. The sole issue before the board was whether or not the facts constituted good cause. The record establishes that the claimant had a heated discussion with his superior, but it does not appear that he was laid off. The claimant considered a certain statement as a threat of termination, but whether or not such threat constituted good cause was a factual issue *589for the board. The board stated that “ The possibility of á future discharge is not a compelling reason for leaving the employment ”. The issue of credibility is solely within the province of the board., (Matter of Fusfeld [Gather-wood]|, 19 A D 2d 678.) Decision affirmed, without costs. Gibson, P. J., Herlihy, Reynolds, Aulisi and Gabrielli, JJ., concur in memorandum by the court.